      Case 1:20-cv-00302-PGG-SDA Document 40 Filed 12/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           12/10/2020
 Jose Israel Cruz,

                                 Plaintiff,
                                                          1:20-cv-00302 (PGG) (SDA)
                     -against-
                                                          ORDER FOR
 La Nueva Sabrosura Restaurant, Inc., et al.,             TELEPHONE CONFERENCE

                                 Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       The parties shall appear via Telephone for a conference in the above-captioned matter

on Tuesday, December 15, 2020, at 2:00 p.m. EST. At the scheduled time, the parties shall each

separately call (888) 278-0296 (or (214) 765-0479) and enter access code 6489745.

SO ORDERED.

DATED:         New York, New York
               December 10, 2020

                                                  ______________________________
                                                  STEWART D. AARON
                                                  United States Magistrate Judge
